Citation Nr: 1046785	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-38 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an rating rating higher than 30 percent for 
posttraumatic stress disorder prior to February 26, 2010, and an 
initial higher than 70 percent thereafter.


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. V.B.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1986 to August 2007, including service in the Persian 
Gulf and Operation Iraqi Freedom and Operation Enduring Freedom.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired and the case has been 
reassigned to the undersigned.  The Veteran was offered the 
opportunity to appear before the undersigned for an additional 
hearing, but in September 2010, the Veteran waived the right to 
do so.  Therefore, the claim will be decided on the evidence of 
record.

In November 2009, the Board remanded the claim for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

From the date of separation from service, the Veteran's 
posttraumatic stress disorder has been manifested by symptoms 
which equate to total occupational and social impairment.








CONCLUSION OF LAW

From the date of service separation, the criteria for a 100 
percent disability rating for posttraumatic stress disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the Board is granting the benefit sought, VCAA compliance need 
not be further addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.





The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, while the RO 
assigned staged ratings, the Board finds that the Veteran's 
disability picture has been largely consistent throughout the 
appeals period and a single disability rating is appropriate.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), is assigned a 30 percent 
rating. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, merits a 
50 percent rating. 








Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships, is assigned a 70 percent 
rating.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, warrants a 100 percent 
rating.  38 C.F.R. § 4.130. 

Facts

The service treatment records show that the Veteran was initially 
diagnosed with posttraumatic stress disorder in service, and he 
was treated with antidepressant medication for about 7 years 
prior to his retirement from service.  The record shows that the 
Veteran received private hypnotherapy to assist him with 
posttraumatic stress disorder symptoms even while in service.

After service separation, the Veteran filed a claim of service 
connection for posttraumatic stress disorder with anxiety in July 
2007, which was granted by the rating decision of April 2008, on 
appeal here.  At that time, a disability rating of 30 percent was 
assigned, effective as of the date of service separation; the 
Veteran asserts that a higher disability rating is warranted.



After service on VA examination in March 2008, the Veteran stated 
that he had been treated with Prozac for the past 7 years, that a 
recent change in medication had decreased the frequency of his 
nightmares, and that he was attending group and individual 
therapy through VA, as well as seeing a private hypnotherapist to 
help maintain his sobriety.  

The Veteran stated that for the last 15 years of his service in 
the Navy he drank a fifth of liquor every 2 to 3 days and he had 
often been admonished for heavy drinking, smelling like booze, 
and showing up late to work, however, formal charges were never 
filed because he was considered a good worker.  The Veteran 
stated that in September 2007 police were called to the Veteran's 
house by his wife when he was drunk and having flashbacks and his 
wife was afraid and convinced he would either harm himself or the 
family.  Also, it was noted that during the last year of the 
Veteran's military service, police had been called to the 
Veteran's home by his wife on three occasions, although he was 
never arrested and no charges were ever filed.  

At the time of the examination, the Veteran was pursuing a degree 
in education, hoping to have a career in teaching.  It was noted 
that the Veteran was on his third marriage and had been married 
for 10 years.  He stated that he was not good in relationships 
and his wife gave him an ultimatum the last time the police came 
to the house, stating she would leave him if he did not get sober 
and he had not had any alcohol since.  

The Veteran described his relationship with his wife as okay and 
with his three children as very good, saying things had improved 
when he stopped drinking and began taking medication for 
posttraumatic stress disorder.  He stated that he did not trust 
people and as a result had only one good friend, someone he 
worked with in the Navy for 6 years.  He indicated that he did 
not socialize and preferred to stay at home.  He enjoyed riding 
his motorcycle and creating tattoos for himself and others.  




On mental status examination, the examiner noted the Veteran was 
appropriately dressed, but was anxious and depressed with a 
constricted affect.  His thought process and content were 
unremarkable and he denied experiencing delusions or 
hallucinations.  The Veteran complained of panic attacks in 2007, 
but none since his medication was changed in October 2007.  The 
Veteran had multiple symptoms of posttraumatic stress disorder 
such as re-experiencing the traumatic event, persistent avoidance 
of stimuli associated with the trauma, and persistent symptoms of 
increased arousal.  The examiner rated these symptoms as chronic 
in nature and resulting in clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning.  The examiner noted that the Veteran had been using 
alcohol to self-medicate his symptoms of his posttraumatic stress 
disorder, although he had been sober for at least 6 months.  The 
examiner stated that the Veteran was not totally occupationally 
and socially impaired and assigned a GAF score of 55.

In his Substantive Appeal in December 2008, the Veteran disputed 
the assigned 30 percent disability rating, noting there had been 
no remission in his symptoms.  He stated that his medication 
required periodic adjustment to manage his extreme depression and 
intrusive thoughts.  He had been attending school through VA's 
vocational rehabilitation plan, but had experienced several 
instances when he was unable to maintain his concentration and 
became extremely irritated.  He stated that he wanted to 
discontinue his schooling, but did not do so because he could not 
afford to repay the VA education grant; although he had 
intentions at one point of obtaining a degree in education, he 
had realized he was unable to interact with others.

In December 2008, in a VA therapy session, the Veteran stated 
that he was generally unable to tolerate people and he related an 
incident, while standing in line in grocery store and becoming 
upset and feeling that people were against him.  He was 
especially troubled by his impulsive reactions to his own 
children, such as wanting to strike them physically if they 
awakened him from a nap.  



The Veteran complained of increasing nightmares, problems 
sleeping, irritability, agitation, low energy, decreased 
motivation, low focus, energy, and concentration.  He stated that 
he recently gone after people physically and he was scared by 
this reaction and he was very focused on how his symptoms 
affected his family.  The examiner noted that the Veteran 
generally tended to be a little dysthymic, in that he had a hard 
time having a positive affect, but the Veteran did deny active 
suicidal or homicidal ideation.  The Veteran was worried that he 
would go after someone for minimal confrontation or criticism and 
related a lot of reexperiencing of critical life-threatening 
situations in the Gulf War.  The VA psychiatrist expressed the 
opinion that, because of the posttraumatic stress disorder 
symptoms and the likelihood of exacerbation, the Veteran was not 
employable; in fact, he was just barely functional as far as 
social interaction with his immediate family.  The VA 
psychiatrist noted that when the Veteran's physical disabilities 
were considered along with the posttraumatic stress disorder, it 
was even less likely that the Veteran could hold a job.

In February 2009, in a VA therapy session, the Veteran stated he 
was unable to get close to anyone and a tendency to isolate 
himself even at home.  He was concerned about his impulsivity, 
irritability, agitation, not enjoying life, and feeling like he 
wanted to push everyone away.  He denied active suicidal or 
homicidal ideation, but did wish that someone would just put him 
out of his misery.  The VA psychiatrist reviewed the report of VA 
examination in March 2008 and noted that it was likely that the 
Veteran had been seen in a better light than his symptoms 
warranted.  For instance, the police had been called to the 
Veteran's home on multiple occasions, which would be indicative 
of significant temperament problems, and should have warranted a 
lower GAF score than 55.  The VA psychiatrist stated that the 
Veteran was very significantly affected by posttraumatic stress 
disorder, which he had managed to minimize by his avoidance of 
work situations.  The VA psychiatrist expressed the opinion that 
the Veteran was totally and permanently unemployable and noted 
any additional stressors in his life could very likely make him a 
danger to others. 

The GAF scores for each session were 49 and 48, respectively. 

In March 2009, the Veteran's VA social worker stated that the 
Veteran's ability to interact with others socially, at home, and 
in work situations was highly compromised and that the Veteran 
often misread social cues and behaved inappropriately.  The VA 
social worker noted that according to the Veteran's wife the 
Veteran's children were afraid of him because of his odd behavior 
and angry outbursts over nothing.  The VA social worker noted 
that the Veteran avoided mundane tasks, such as shopping, because 
of the constant stress of having to manage his anger, which was 
always just below the surface, and his frequent panic attacks, 
particularly when out in public.  The VA social worker stated the 
Veteran never scored higher than 55 on the GAF scale, even on his 
good days when he reported feeling okay, and stated that a GAF 
score under 60 represented a person who was functioning poorly in 
all interactions with others.  The VA social worker stated that 
expecting the Veteran to find and keep a job was out of the 
question, because there was no job that did not require 
interaction with other people.

In March 2009, the Veteran and a VA psychiatrist appeared at a 
hearing before a Veterans Law Judge.  At the hearing, the VA 
psychiatrist testified hat he was familiar with the VA 
examination report, as well as weekly individual and group 
therapy sessions, and his own treatment of the Veteran.  The VA 
psychiatrist described the Veteran as an "imploder," noting 
that he took things very personally, especially criticism or 
confrontation and tended to withdraw, was passively suicidal, and 
was at very serious risk if something were to happen with his 
family.  He testified that the Veteran was not able to return to 
a regular work situation in that his already serious symptoms 
were bound to become worse in a work situation.  The VA 
psychiatrist noted the Veteran was unable to tolerate social 
interaction beyond his immediate family and even got very 
distressed during his regular visits with him.  The VA 
psychiatrist expressed the opinion that the Veteran was 
permanently unemployable based on his symptoms, his history, and 
his tendency to see everybody as being against him.





In April 2009, in a VA therapy session, the Veteran talked about 
his inability to return to regular employment of any kind since 
service separation.  He reported problems with tolerating people, 
being confined, being told what to do, being able to focus or 
concentrate for any length of time more than just a few minutes 
and then being very depressed about the things he could not do.  
The VA psychiatrist was concern that something would cause the 
Veteran to erupt or get further depressed or become a danger to 
himself.  The VA psychiatrist reiterated that the Veteran was 
unemployable in any type of work situation.

On VA examination in February 2010, the Veteran stated that he 
was receiving individual and group psychotherapy as well as 
pharmaceutical treatment for his mood and his posttraumatic 
stress disorder.  He attributed his marital stress to his 
symptoms, such as irritable outbursts at his wife and feeling out 
of control.   He stated that he knew he loved his wife, but had 
trouble feeling that love because of his restricted affect.  He 
had recently moved to Tennessee in order to be closer to family 
and friends and he had managed to reconnect with a best friend.  
The examiner noted the Veteran's history of violent outbursts, 
although there had been none since the previous examination.  

The VA examiner noted that the Veteran demonstrated severe 
impairment in psychosocial functioning, as evidenced by panic 
attacks when out in public which caused him to sweat profusely, 
breathe rapidly, and seek immediate escape.  

On mental status evaluation, the Veteran was appropriately 
dressed and groomed, although his affect was constricted, he was 
restless, and his mood was anxious, hopeless, and depressed.  His 
thought process was unremarkable, but he did voice suicidal 
thoughts.  He reported inappropriate behavior such as angry 
outbursts at his wife with no physical violence or threat of 
violence.  The Veteran stated that he had a habit of compulsively 
straightening magazines at home or in public.  He complained 
daily passive suicidality, but denied any intent.  He felt he 
could not control his angry outbursts and he was ashamed of 
losing his temper with his children.  


During the examination, the Veteran stated that he wanted to sit 
with his back to the wall.  He was able to correctly interpret 
proverbs, but the content was depressive in nature.  
Neuropsychiatric testing showed some short term memory deficits 
associated with psychiatric disturbance.  The Veteran complained 
of hopelessness and of irritable outbursts over minor or petty 
annoyances.   He indicated that he had difficulty finishing tasks 
and difficulty remembering assigned tasks unless the tasks were 
written down.  He did not like to go places where people tend to 
gather because of frequent panic attacks, and he stated that he 
would case the area to see where the exits were and whom he 
needed to "take out" in order to escape if there was extreme 
danger.  The GAF score was 40 and estimated his highest score in 
the past 12 months was also 40.

The VA examiner stated that the Veteran's performance in 
employment and schooling were severely impaired by his 
intolerance for any mistakes, severe irritable outbursts for 
minor annoyances, difficulty maintaining contact with the public 
without having panic attacks due to hypervigilance and 
physiological reactivity, and difficulty following through on 
simple instructions due to concentration deficits.  His family 
role functioning was moderately impaired due to his irritable 
outbursts resulting in marital discord, his wife's embarrassment 
over his panic attacks, difficulty feeling emotions, and a 
tendency to avoid his children when he feared an irritable 
outburst was imminent.  The VA examiner stated that the Veteran's 
symptoms were so debilitating that, even in the absence of other 
medical problems or concerns, the posttraumatic stress disorder 
would be expected to result in total occupational dysfunction, 
based on concentration deficits, irritability, intolerance for 
others mistakes, hypervigilance, and physiological reactivity.  
The prognosis for improvement was considered extremely guarded.








Analysis


The evidence shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula for 
Mental Disorders and symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, which is referred to 
in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not 
covered in the rating criteria.  All of the Veteran's symptoms 
are considered in this analysis.

Neither the number of symptoms, nor the type of symptoms, nor the 
Global Assessment of Functioning (GAF) controls in determining 
whether the criteria for the next higher rating have been met.  
It is the overall effect of the symptoms that determines the 
rating

GAF scores reflect the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health, are also useful indicators of the severity of a 
mental disorder.  DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).

A GAF score of 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers). GAF scores between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job). 









When interpreted in light of the Veteran's history and 
reconciling the various reports into a consistent picture, the VA 
records document fairly consistent symptoms throughout the appeal 
period.  For example, the GAF scores are predominantly below 50, 
indicative of serious impairment in social and occupational 
functioning.

Also, the Veteran has been in regular psychotherapy for 
posttraumatic stress disorder, but despite compliance with his 
treatment regimen he still experiences significant symptoms of 
posttraumatic stress disorder.  Since retirement from service in 
August 2007, the Veteran has been unable to obtain or retain 
gainful employment because of posttraumatic stress disorder. 

Based on the above, it is clear that the Veteran's disability 
picture is one of total occupational and social impairment as a 
result of posttraumatic stress disorder as stated by a VA 
psychiatrist, a VA social worker, and mostly recently by a VA 
examiner, and the Veteran's symptoms have not significantly 
changed since the initial VA examination in March 2008. 


ORDER

A disability rating of 100 percent is granted, effective 
September 1, 2007, subject to the laws and provisions governing 
the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


